Dear Mr. Lynch:
You have requested an opinion of this office as to whether the records of the Inspector General's Office are subject to the Public Records Law (R.S. 44:1 et seq).
The Inspector General's Office was established by Executive Order B.R. 88-10 and provides that the office is established ". . . in the Executive Department, Office of the Governor, Division of Administration . . ."
R.S. 44:5 provides as follows:
"§ 5.  Records in custody of governor
      This Chapter shall not apply to any of the books, records, writings, accounts, letters, letter books, photographs or copies thereof, ordinarily kept in the custody or control of the governor in the usual course of the duties and business of his office.
      The provisions of this section shall not prevent any person otherwise herein authorized so to do from examining and copying any books, records, papers, accounts or other documents pertaining to any money or moneys or any financial transactions in the control of or handled by or through the governor."
Because the Inspector General's Office is in the Governor's Office R.S. 44:5 would exempt the records from inspection pursuant to the Public Records Law.
Furthermore, we are advised that some of the investigative records of the Inspector General's Office were derived as the result of a combined criminal investigation involving the Department of Justice, Office of the Attorney General, and the Inspector General's Office.  Consequently, R.S. 44:3 would provide an additional exemption for such records exempting them from inspection pursuant to the Public Records Law.
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
RPI:ams